DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2003/0203174 to McCarthy or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2003/0203174 to McCarthy in view of USPAP 2006/0257622 to Shin, USPAP 2011/0048776 to Qiang, USPAP 2014/0220844 to Amla, and/or USPN 6,890,635 to Lin.

The non-woven reinforcing material disclosed by McCarthy is made with substantially identical materials (PTFE fibers or LCP fibers) and has a substantially identical fabric structure (non-woven) as currently claimed. Similarly, the inorganic filler material disclosed by McCarthy is made with substantially identical materials (e.g. fused silica) and has a substantially identical structure (particulate) as currently claimed. Therefore, the non-woven and filler of McCarthy inherently possess the claimed dielectric constant and dissipation factor. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). 
Plus, Shin disclose that LCP fiber non-woven fabrics have a dielectric constant of 2.5-3.0 and a low dissipation factor (see entire document including [0003], [0018], [0020], [0039]) and Qiang discloses that circuits desire a low dielectric constant and a low dissipation factor of 0.005 or less at 10 GHz (see entire document including [0006]-[0007]). In the event that it is somehow shown that the non-woven fabric and/or filler of McCarthy doesn’t inherently possess the claimed dielectric constant and dissipation factor, McCarthy clearly requires the composite have a dielectric constant of less than 4.0 and a dissipation factor of less than 0.005 [0016]. Therefore, it would have been obvious to one having ordinary 
Claims 2 and 3, McCarthy discloses that a flame retardant may be present [0072] and Amla discloses that halogen-containing flame retardants are known [0018]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flame retardant from any suitable material, such an a halogen-containing flame retardant, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 4, McCarthy discloses that the non-woven may be subjected to surface enhancement treatment [0057]. Plus, it is Office’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter. Further, Lin discloses that it is known in the art to subject a non-woven reinforcing material to a surface enhancement treatment (column 11, line 13). Therefore, it would have been obvious to one having ordinary skill in the art to subject the non-woven reinforcing material of McCarthy to a surface enhancement treatment, motivated by a desire to improve surface adhesion. 
Claim 5, McCarthy discloses that the non-woven inorganic material may be fiberglass ([0038] and [0043]). Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibers from any suitable known fibrous material used within the art, such 
Claim 8, McCarthy discloses that the particulate inorganic filler may have an average particle size from of less than 10 microns ([0066]-[0068]).
Claim 9-12, McCarthy discloses that the invention may be a printed circuit board and that the resin may be partially cured and that the composite laminate may comprise a plurality of bondplies that may be sandwiched and adhered between two outer copper layers ([0003], [0034], [0072]-[0077], and the Figures).

Conclusion
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently 
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789